  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIE CLARA WRIGHT HILL         )
a/k/a Willie Clara Hill,         )
                                 )
     Plaintiff,                  )
                                 )          CIVIL ACTION NO.
     v.                          )            2:18cv652-MHT
                                 )                 (WO)
PANETTE, LLC, et al.,            )
                                 )
     Defendants.                 )

                             JUDGMENT

    Pursuant    to     the   joint     stipulation   of    dismissal

(doc. no. 78), it is the ORDER, JUDGMENT, and DECREE of

the court that all claims against defendants Ocwen Loan

Servicing, LLC, and JP Morgan Chase Bank, N.A. s/b/m

Bank One, N.A., are dismissed with prejudice, with the

parties    to   bear    their    own     costs,    and    with   said

defendants terminated as parties.              All claims against

defendant Panatte, LLC remain pending.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil    docket    as   a   final    judgment
pursuant   to   Rule   58   of    the   Federal   Rules   of   Civil

Procedure.

    This case is not closed.

    DONE, this the 4th day of October, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
